294 S.W.3d 140 (2009)
STATE of Missouri, Respondent,
v.
Vester C. HERROD, Appellant.
No. ED 91879.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
Lisa M. Stroup, Louis, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Vestor Herrod appeals from the judgment entered on a jury verdict finding him guilty of forcible rape, Section 566.030 RSMo 2000, attempted forcible sodomy, Section 566.060 RSMo 2000, and first-degree burglary, Section 569.160 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, *141 for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).